Citation Nr: 1502321	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating based on the need for convalescence following a December 23, 2008 lumbar disc surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to September 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) the Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the case lies with the RO in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing held by the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of that hearing has been associated with the file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service treatment records document inservice treatment for serious back injuries following a parachute accident.  Records also show injury from an inservice motor vehicle accident.  Service connection and a 20 percent rating have been in effect for a back disorder (identified as chronic low back pain with sciatica, moderately severe limitation of motion of back) since separation from service in September 1987.  

Treatment records note ongoing treatment for low back symptomatology over the years.  Records document the fact that surgery has been contemplated.  Records noted increased symptoms following a fall down a flight of stairs at home in March 2008.  The Veteran suffered a workplace injury falling off the back of a truck in October 2008.  Some Workers Compensation records are on file.  

In December 2008, the Veteran underwent discectomy L4-L5, L5-S1.   He seeks a temporary total rating for the period of convalescence following this surgery.  

By way of an October 2009 decision, the RO denied the claim based on a finding that the surgery was not the result of a service connected back disorder, but rather the result of the workplace injury in October 2008, or the fall at home in March 2008, or perhaps some motor vehicle accident in 2001.  The RO determined that because the medical evidence showed that the surgery was done to repair an intercurrent injury to the back (that was unrelated to the service-connected back disability), a temporary total rating could not be assigned.  Supporting the RO decision is an August 2009 VA examiner opinion indicating that the Veteran's current back condition is secondary to his Worker's Comp accident dated October 11, 2008.  The examiner noted that the record clearly indicated that the Veteran developed severe lumbar pain at this time and the Veteran had normal lumbar spine on prior imaging studies.

During a November 2012 Travel Board hearing the Veteran specifically discussed how his back problem began in service and progressed over the years since then.  He discussed reasons why any small back injury since the inservice major back injury is of little consequence in assessing the reason for the surgery.   An additional medical opinion should be sought to resolve this question following full consideration of the evidence, the Veterans history, and the Veteran's statements.

Additionally, there is some debate as to whether or not the Veteran was placed on convalescence for the period of time needed for the award of a temporary total rating.  In this case, the Veteran submitted documents suggesting that he was put on convalescent leave from his employment.  To that effect, on his February 2009 claim, the Veteran stated that he was told by his doctor that he underwent a discectomy surgery on December 23, 2008 and that he was to undergo a fusion surgery next.  He would be out of work for 4 to 6 months and then would have to undergo physical therapy for another 2 to 3 months for the lumbar spine surgery.  However, the record reflects that the Veteran has not yet undergone the fusion surgery as his Worker's Comp claim was not approved for the second fusion surgery.  During the November 2012 Board hearing, the Veteran testified that after the December 23, 2008 surgery, he was discharged from the hospital the next day and was put on convalescence from the surgery and went through physical therapy.  During the August 2009 VA examination, he indicated that he was on bed rest for two weeks after his surgery.  On January 9, 2009, Dr. Larry Fishman, who performed the December 2008 lumbar disc surgery, noted that the Veteran had worse back pain.  On January 19, 2009, Dr. Fishman noted that sutures and staples were removed and the Veteran was told to gradually increase his activity.  However, post-operative VA treatment records reflect that the Veteran continues to complain of severe back pain.

The RO never made a determination as to whether the surgery caused a sufficient period of convalescence, as required by the regulations to support the award of a temporary total rating.  These basic deficiencies must be addressed and resolved prior to the Board issuing a decision on the merits of the Veteran's claim.  

Prior to obtaining opinions about the cause of the surgery and the length of time of any period of convalescence, copies of any available VA, private, and other federal medical treatment records currently not of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  During the November 2012 Board hearing, the Veteran testified that a Worker's Comp doctor stated that the Veteran's back condition was preexisting condition and it was just aggravated by the work injury.  The record, however, does not include any Worker's Comp records dated subsequent to the December 23, 2008 surgery.  Any pertinent records, including recent post-operative treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any additional relevant medical records that are not already of record, and sufficient information that would allow the RO to request any outstanding records.  Then, the RO should contact any named health care providers to obtain copies of pertinent records, provided that the Veteran has provided the signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

2. The RO should obtain all of the Veteran's lumbar spine treatment records, reports, and notes from Dr. Larry Fishman for the period from December 2008.  Of particular interest are the records and reports that were generated immediately following the lumbar spine surgery and any records that may reflect a period of convalescence following the surgery.

3.  Regardless of the Veteran's response, obtain any updated VA treatment records for the Veteran, dated from November 2009 to the present, from the VA Medical Center in Tampa, Florida, and all associated clinics.  

All records and/or responses received should be associated with the claims file.

4.  Contact the appropriate agency or individual to obtain a copy of the complete records relating to the Veteran's Worker's Compensation claim, including any decision, awarding or denying worker's compensation benefits for the Veteran, copies of all medical records upon which any such Worker's Compensation award was based, and copies of any medical records associated with any subsequent worker's compensation determinations.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

5.  The Veteran should be scheduled for an appropriate VA examination to obtain medical opinions as to the following questions:  
* Was the Veteran's service-connected back disorder the underlying cause for his December 2008 surgery?
* How long was any period of convalescence following the December 2008 surgery.  

Prior to the examination, the examiner should review all medical records in the claims file, noting particularly the nature and extent of the Veteran's inservice back injuries, as well as the reasons for any back treatment subsequent to service.  The examiner should also elicit a history of back problems and treatment from the Veteran.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

